DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 56, “said primary heating chamber of said jet engine said electric heating elements increase heat” is indefinite because the phrasing is unclear. It is unclear what element increases heat (the primary heating chamber or the electric heating elements), or how the heating chamber and electric heating elements are related in the phrase. Similarly, in claim 59, “said afterburner of said jet engine said electric heating elements increase heat” is indefinite because the phrasing is unclear. It is unclear what element increases heat (the afterburner or the electric heating elements), or how the afterburner and electric heating elements are related in the phrase.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 56-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0029159 (Provitola).
Regarding claims 56-58, Provitola teaches a system for generating jet engine power (Fig 3), said system comprising: a jet engine (Fig 3, para 22, 24-27; jet engine comprising the compressor 8/9, heat chamber, and turbine 7); a primary heating chamber (primary heating chamber 4 between the compressor 8/9 and turbine 7); and electric heating elements (electric heating elements 23, 24); and wherein within said primary heating chamber of said jet engine said electric heating elements increase heat (para 25-26; electric heating elements increase heat inside the chamber), wherein said electric heating elements within said primary heating chamber increase pressure and thrust (para 22, 24-26; energetic heating of the air inside of the chamber expands the air, increasing pressure, and providing thrust).
Regarding claims 59-61, Provitola teaches a system for generating jet engine power (Fig 4), said system comprising: a jet engine (Fig 4, para 5-9, 22, 28; the embodiment may be used with jet engines/reaction thrusters that have afterburners); an afterburner (Fig 4, para 28); and electric heating elements (electric heating elements 23, 24); and wherein within said afterburner of said jet engine said electric heating elements increase heat (para 28; electric heating elements increase heat inside the afterburner), said electric heating elements within said afterburner increase pressure and thrust (para 22, 28; energetic heating of the air inside of the afterburner expands the air, increasing pressure, and providing thrust; the increased velocity of gases is due to increased heat and pressure).

Response to Arguments
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that Provitola does not teach electric heating elements, Examiner respectfully disagrees. The features upon which Applicant relies are not claimed. That is, the claims do not specify resistance heating or no gap spaces, only that the heating elements are electric. The heating elements of Provitola are electric because they comprise electrodes that are supplied with electric current for heating the working gas. Provitola’s electrodes qualify as electric heating elements because they convert electrical energy to heat.
Provitola teaches at paragraph 14: “atmospheric gases may be sent to an electrode chamber where the gases may be rapidly heated by a sufficiently intense electric current conducted between one or more pairs of electrodes”. That is, the electrodes are operated on electric current and convert that electric current into heated gases. Therefore, the electrodes are electric heating elements. 
Applicant’s recitation of Wikipedia is noted. However, Wikipedia only presents one possible definition and does not represent the broadest reasonable interpretation. There are other definitions. Merriam Webster, for example, defines “heating element” as “the part of an electric heating appliance in which the electrical energy is transformed into heat”, which notably does not require resistance heating. Here, Provitola applies because the electrodes convert electrical energy/current into heat. US 2017/0196245 also shows that interpreting two electrodes as “heating elements” was known in the art (see para 23: “The first heating element and the second heating element comprise the electrodes to be used for radio frequency heating”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741